C^^^^vj Lmx. ]? ^a/r"

                                                                                              RECEIVED IN
                                                                                        COURT OF APPEALS, 5th DIST.

                                                                                               SEP 2 2 2015
                                                                                                   LISA MATZ
                                                                                         CLERK, 5th DISTRICT




                                                                                        4     ^(•70     .{J
                                                                                                       eJ ,->'




                                                                                                           /
  Vlizn |C   1/ <Tk_                    UL_iip2vxi c/1 r, —j- \P         ' /l^-c-       /£>




                                                                                                                       »-<.



                           f >-"VC_e.




C_^)Clt^fii $J}JtJ?<3^ ^U^J ~> ^^
                                                                                                               L<_j^
 cJTi Cx

                                                                                    (1ciyl-LQ-^3
                                                           Kj eju^j^e,



                                                                    "~> firs ' "^/^teCA-


                                                                              iJK-J       JU 4L>T cJl^^K


                       J
                                                      cuiJ ~K? >^"^C
                   WORTH TEXAS TK PSDC
                      DALLAS IX 7SO'
                       IS S£P201S Pft 71                    ^




            y           M
                                   i/(
          (_{?0O   V orrivrv-eiree

        ^_» !U, 71T >»oa - ^L rv
552!G2:&&3 i 50
                        •,lil,,iil,ilIli'i'H,lilli"i'H,",'lim»n»''l'»»i»'"'ll»